EXHIBIT 10.1 

DEVELOPMENT AND LICENSE AGREEMENT

BETWEEN

GENTA INCORPORATED

AND

EMISPHERE TECHNOLOGIES, INC.

March 22, 2006




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

DEVELOPMENT AND LICENSE AGREEMENT

THIS DEVELOPMENT AND LICENSE AGREEMENT(the “Agreement”) is entered into as of
March 22, 2006 (the “Effective Date”) by and between Genta Incorporated, a
Delaware corporation having a place of business at 2 Connell Drive, Berkeley
Heights, New Jersey 07922 (“Genta”), and Emisphere Technologies, Inc., a
Delaware corporation having an address of 765 Old Saw Mill River Road,
Tarrytown, NY 10591 (“Emisphere”). 

RECITALS

WHEREAS, Emisphere is a biopharmaceutical company specializing in the oral
delivery of therapeutic molecules and compounds;

WHEREAS, Emisphere has developed a certain oral delivery technology known as
eligen™, and oral dosage formulations of therapeutic compounds;

WHEREAS, Genta is a biopharmaceutical company engaged in the research,
development and commercialization of pharmaceutical products;

WHEREAS, Genta has developed a gallium-nitrate compound known as GANITE®, for
which Genta has obtained FDA approval to market and sell (and which Genta
currently markets and sells) as an intravenous treatment for patients with
cancer-related hypercalcemia;

WHEREAS, Genta desires to develop, and Emisphere is willing to develop for
Genta, a customized version of Emisphere’s eligen™ technology for use with
gallium-nitrate to produce oral dosage formulations of gallium nitrate and other
gallium-containing compounds;

WHEREAS, Genta desires to obtain, and Emisphere is willing to grant to Genta, an
exclusive, worldwide right to develop and commercialize oral dosage formulations
of gallium nitrate and other gallium-containing compounds based upon the eligen™
technology, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.          DEFINITIONS

             1.1        “Active Pharmaceutical Ingredient” or “API” shall mean a
compound (in bulk form) having therapeutic activity, excluding any excipients
and other ingredients that do not have any therapeutic activity, and excluding
Carriers.

             1.2          “Affiliate” shall mean an individual, trust, business
trust, joint venture, partnership, corporation, association or any other entity
which (directly or indirectly) is controlled by, controls or is under common
control with a party to this Agreement.  For the purposes of this definition,
the term “control” (including, with correlative meanings, the terms “controlled
by” and “under common control with”) as used with respect to a party, shall mean
the possession (directly or indirectly) of more than fifty percent (50%) of the
outstanding voting securities of a corporation or comparable equity interest in
any other type of entity, or otherwise having the power to govern the financial
and the operating policies or to appoint the management of such entity.

             1.3          “Carrier” shall mean any synthetic chemical compound
that enables a drug molecule to cross membranes.

             1.4          “Carrier A” shall mean the Carrier set forth in
Exhibit A hereto that is designated as “Carrier A.”

             1.5          “Carrier B” shall mean the Carrier set forth in
Exhibit A hereto that is designated as “Carrier B.”

             1.6          “Carrier Inventions” shall have the meaning provided
in Section 9.1(b).

             1.7          “Clinical Plan” shall mean the plan agreed upon by the
parties for conducting the Clinical Program, as such plan may be amended from
time to time by the TLC.           

             1.8          “Clinical Program” shall mean the program of clinical
development to be conducted during the Clinical Term, as more fully described in
the Clinical Plan.  At least initially, the focus of the Clinical Program will
be the clinical development of a Product in the * Field.

2




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             1.9          “Clinical Term” shall mean the period of time
commencing upon the first dosing of the first subject in a Phase I clinical
trial of a Product and, unless terminated as provided in this Agreement, ending
upon the date upon which Genta has obtained an initial Regulatory Approval of a
Product in the * Field, provided that, upon mutual written consent after the
Effective Date the parties may extend the Clinical Term to pursue additional
indications.  After the Effective Date, the Clinical Term may only be extended
by mutual written agreement between the parties that references this
Section 1.9.

             1.10          “Combination Invention” shall have the meaning
provided in Section 9.1(b).

             1.11          “Combination Product” shall have the meaning provided
in Section 6.3(c).

             1.12          “Confidential Information” shall have the meaning
provided in Section 11.1.

             1.13          “Control” shall mean, with respect to any Information
or intellectual property right, possession by a party of the ability (whether by
ownership, license or otherwise) to grant access, a license or a sublicense to
such Information or intellectual property right without violating the terms of
any agreement or other arrangement with any Third Party.

             1.14          “Development Plan” means collectively or
individually, as context requires, the Formulation-Development Plan and/or the
Clinical Development Plan.

             1.15          “Development Program” means collectively or
individually, as context requires, the Formulation-Development Program and/or
the Clinical Development Program.

             1.16          “Development Term” shall have the meaning provided in
Section 12.1.

             1.17          “DMF” shall mean a drug master file (as such term is
defined in 21 C.F.R. Part 314.420).

             1.18          “Emisphere Inventions” shall have the meaning
provided in Section 9.1(c).

             1.19          “Emisphere Know-How” shall mean, to the extent
Controlled by Emisphere or its Affiliates as of the Effective Date or at any
time during the Term, all Information not included in the Valid Claims of
Emisphere Patents or Joint Patents that is necessary or useful for Genta for to
perform its obligations under the Formulation-Development Program or to
manufacture, use, sell, offer for sale or import Products, including, in each
case, any replication or any part of any of the foregoing Information.

             1.20          “Emisphere Patents” shall mean, to the extent
Controlled by Emisphere or its Affiliates as of the Effective Date or at any
time during the Term, all Patents that claim inventions necessary or useful for
Genta to perform its obligations under the Formulation-Development Program or to
manufacture, use, sale, offer for sale or import of Products, but excluding in
each case the Joint Patents.  For clarity, Emisphere Patents includes all
Patents that claim Emisphere Inventions.

             1.21          “Emisphere Technology” shall mean the Emisphere
Patents and Emisphere Know-How.

             1.22          “Existing MTA” means the Material Transfer Agreement
between the parties dated July 8, 2004.

             1.23          “FDA” shall mean the United States Food and Drug
Administration, or any successor agency thereto having the administrative
authority to regulate the marketing of human pharmaceutical products or
biological therapeutic products, delivery systems and devices in the United
States of America.

             1.24          “Field” shall mean all human and veterinary medical
uses.

             1.25          “First Commercial Sale” shall mean, with respect to
any Product, the first sale in a country after the governing health regulatory
authority of such country has granted Regulatory Approval to market and sell the
Product.

3




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             1.26          “Formulation-Development Budget” means budget agreed
upon by the parties for Emisphere’s conduct of its responsibilities under the
Formulation-Development Program, as such budget may be amended from time to time
by the TLC.  The Formulation-Development Budget in effect as of the Effective
Date of this Agreement has been agreed upon by the parties in writing. 

             1.27          “Formulation-Development Plan” shall mean the plan
agreed upon by the parties for conducting the Formulation-Development Program,
as such plan may be amended from time to time by the TLC.  The
Formulation-Development Plan in effect as of the Effective Date of this
Agreement has been agreed upon by the parties in writing.

             1.28          “Formulation-Development Program” shall mean the
program of formulation research and development of a Product (including
selection and incorporation of the Program Carrier in connection therewith) to
be conducted during the Formulation-Development Term, as more fully described in
the Formulation-Development Plan.  At least initially, the focus of the
Formulation-Development Program will be the research and development of a
Product for use within the * Field. 

             1.29          “Formulation-Development Term” shall mean the period
of time commencing upon the Effective Date of this Agreement and, unless earlier
terminated as provided in this Agreement, ending upon completion of the
activities set forth in the Formulation-Development Plan.

             1.30          “Gallium Compound” means a compound containing the
element gallium (including, without limitation, a Gallium Salt) as its Active
Pharmaceutical Ingredient.

             1.31          “Gallium Inventions” shall have the meaning provided
in Section 9.1(b).

             1.32          “Gallium Salt” means any salt form of gallium,
including without limitation gallium nitrate, gallium citrate, gallium maltolate
or gallium sulfate in anhydrous solvate or hydrate forms.

             1.33          “Genta Inventions” shall have the meaning provided in
Section 9.1(c).

             1.34          “Genta Know-How” shall mean, to the extent Controlled
by Genta or its Affiliates as of the Effective Date or at any time during the
Term, all Information not included in the Genta Patents or Joint Patents that is
necessary or useful for Emisphere to perform its obligations under the
Formulation-Development Program or the manufacture and supply of Products under
Article 8.  For clarity, other than the Gallium Salt (in the form of gallium
nitrate or such other form as may be the subject of the parties’ efforts under
this Agreement) and the Materials (as defined in Section 3.7) that Genta is
required to provide under the Formulation-Development Plan, no compositions of
matter, cells, cell lines, assays, animal models and physical, biological or
chemical materials owned or Controlled by Genta or its Affiliates are included
within the Genta Know-How to be provided hereunder.

             1.35          “Genta Patents” shall mean, to the extent Controlled
by Genta or its Affiliates as of the Effective Date or at any time during the
Term, all Patents that claim inventions necessary or useful for Emisphere to
perform its obligations under the Formulation-Development Program or under
Article 8, but excluding the Joint Patents.  For clarity, Genta Patents includes
all Patents that claim Genta Inventions.

             1.36          “Genta Technology” shall mean the Genta Patents and
the Genta Know-How.

             1.37          “* Field” shall have the meaning provided in Section
6.2(b)(i).

             1.38          “Improvement” shall mean, with respect to the Program
Carrier or a Potential Program Carrier, a Carrier that is derived from or based
upon the Program Carrier, any Potential Program Carrier, or any other Emisphere
Technology, but that also incorporates or embodies enhancements, modifications
or improvements thereto. 

             1.39          “IND” shall mean an Investigational New Drug
Application filed with the FDA, or the equivalent application or filing filed
with any equivalent agency or governmental authority outside the United States
of America (including any supra-national agency such as in the European Union)
necessary under law to commence human clinical trials in such jurisdiction.

4




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             1.40          “Information” shall mean all tangible and intangible
(a) techniques, technology, practices, trade secrets, inventions (whether
patentable or not), methods, knowledge, know-how, skill, experience, test and
commercial data and results (including pharmacological, toxicological, clinical
and pre-clinical test data and results), analytical and quality control data,
results or descriptions, software and algorithms and (b) compounds, compositions
of matter, cells, cell lines, assays, animal models and physical, biological or
chemical materials.

             1.41          “Inventions” shall have the meaning provided in
Section 9.1(a).

             1.42          “Joint Inventions” shall have the meaning provided in
Section 9.1(c).

             1.43          “Joint Patents” shall mean all Patents that claim a
Joint Invention.

             1.44          “Joint Technology” shall mean the Joint Patents and
Joint Inventions.

             1.45          “Milestones” means, collectively, the First Milestone
(including the individual Formulation-Development Term Milestones therein),
Second Milestone, Third Milestone, Fourth Milestone, Fifth Milestone, and Sixth
Milestone, each of which shall have the meaning provided in Section 6.2(a).

             1.46          “NDA” shall mean a New Drug Application (as more
fully defined in 21 C.F.R. Part 314.5 et seq.) and all amendments and
supplements thereto filed with the FDA, or the equivalent application filed with
any equivalent agency or governmental authority outside the United States of
America (including any supra-national agency such as in the European Union),
including all documents, data, and other information concerning a pharmaceutical
product which are necessary for gaining Regulatory Approval to market and sell
such pharmaceutical product in the relevant jurisdiction.

             1.47          “Net Sales” shall mean the gross amounts received by
Genta or its Affiliates or Sublicensees for sales of Products to Third Parties
(it being understood that sales between Genta, its Affiliates and Sublicensees
are not included within Net Sales, unless the buying party is the end user of
such Product, in which case the amount billed therefor shall be deemed to be the
amount that would be billed to a Third Party end user in an arm’s-length
transaction), less the following deductions:  (i) returns and return reserves
(such reserves consistent with generally accepted accounting principles
(“GAAP”)) (including allowances actually given for spoiled, damaged, out-dated,
rejected or returned Product sold, withdrawals and recalls), (ii) rebates to the
extent consistently and reasonably applied by Genta or its Affiliates or
Sublicensees to its products, price reductions, rebates to welfare systems,
(iii) charge backs and charge back reserves (such reserves consistent with
GAAP), (iv) cash sales incentives (but only to the extent it is a sales related
deduction which is accounted for within Genta or its Affiliates or Sublicensees
on a product-by-product basis), (v) government mandated rebates and similar
types of rebates (e.g., Medicaid), each as consistently and reasonably applied
by Genta or its Affiliates or Sublicensees to its products, (vi) volume
(quantity) discounts and cash discounts), as consistently and reasonably applied
by Genta or its Affiliates or Sublicensees to its products, and (vii) taxes
(value added or sales taxes, government mandated exceptional taxes and other
taxes directly linked to the gross sales amount), it being understood that
income and capital gains taxes are not the type of taxes contemplated as a
deduction in this definition of Net Sales. 

             1.48          “Oral Formulation” shall mean a pharmaceutical
product containing on the one hand, a Gallium Compound, and on the other hand,
any Carrier, that is useful and is marketed only for oral administration,
including sublingual and buccal dosage forms. 

             1.49          “Patents” shall mean (a) United States and foreign
patents, re-examinations, reissues, renewals, extensions and term restorations,
and (b) pending applications for United States and foreign patents, including,
without limitation, provisional applications, non-provisional applications,
continuations, continuations-in-part, divisional and substitute applications,
including, without limitation, inventors’ certificates.

             1.50          “Potential Program Carriers” shall mean the two (2)
Carriers set forth in Exhibit A hereto, designated as “Carrier A” and “Carrier
B,” respectively, and such additional Carriers, if any, that the Parties agree
to add as Potential Program Carriers as set forth in Section 3.8. 

5




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             1.51          “Product” shall mean any Oral Formulation containing
a Gallium Compound and the Program Carrier.

             1.52          “Program Carrier” shall mean the Carrier selected by
the parties to be incorporated into the Products pursuant to the
Formulation-Development Program in accordance with Section 3.8.         

             1.53          “Regulatory Approval” shall mean any and all
approvals (including price and reimbursement approvals), licenses,
registrations, or authorizations of any country, federal, state or local
regulatory agency, department, bureau or other government entity that is
necessary for the manufacture, use, storage, import, transport and/or sale of a
Product in such jurisdiction.

             1.54          “Regulatory Authority” shall mean any and all
national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, whose
approval or authorization is necessary for, or to whom notice must be given
prior to, the manufacture, distribution, use or sale of a Product.

             1.55          “Sublicensee” means a Third Party to whom Genta or a
Genta Affiliate has granted a sublicense under the Emisphere Technology to
manufacture and/or sell Products.  A Sublicensee shall be considered a “Domestic
Sublicensee” to the extent Genta or a Genta Affiliate has granted it a
sublicense under the Emisphere Technology to sell Products in the United States,
and a “Foreign Sublicensee” to the extent Genta or a Genta Affiliate has granted
it a sublicense under the Emisphere Technology to sell Products outside the
United States.  For clarity, (i) Net Sales of a Sublicensee who, under
sublicense from Genta or a Genta Affiliate, makes Products inside the United
States and sells them outside the United States are considered Net Sales of a
Foreign Sublicensee, (ii) Net Sales of a Sublicensee who, under sublicense from
Genta or a Genta Affiliate, makes Products outside the United States and sells
them inside the United States are considered Net Sales of a Domestic
Sublicensee, and (iii) a Sublicensee who, under sublicense from Genta or a Genta
Affiliate, sells Products globally, is considered a Domestic Sublicensee with
respect to sales made inside the United States and a Foreign Sublicensee with
respect to Net Sales made outside the United States.

             1.56          “Supply Agreement” shall have the meaning provided in
Article 8.

             1.57          “Technical Liaison Committee” or “TLC” shall mean the
committee formed pursuant to Section 2.1.

             1.58          “Term” shall have the meaning provided in
Section 12.1.

             1.59          “Third Party” shall mean any entity other than
Emisphere or Genta or an Affiliate of Emisphere or Genta.

             1.60          “Valid Claim” shall mean any claim in an issued
Emisphere Patent that (i) has not expired, been cancelled, been declared
invalid, or been admitted to be invalid or unenforceable by a decision of a
court or government agency of competent jurisdiction to which an appeal or other
legal recourse is not, or is no longer, possible, and (ii) has not been admitted
to be invalid by the patent’s owner or its successor or assigns through reissue,
re-examination, or disclaimer.

2.          TECHNICAL LIAISON COMMITTEE

             2.1          Technical Liaison Committee.  Promptly after the
Effective Date, the parties will form a Technical Liaison Committee (the “TLC”)
composed of three (3) representatives of each of Genta and Emisphere.  One (1)
representative of Genta on the TLC shall be selected to act as the chairperson
of the TLC.  The TLC shall meet as needed, but at least quarterly during the
Development Term (and upon the termination or expiration of the Development
Term, the TLC shall dissolve and have no further function under this
Agreement).  Such meetings may be conducted by videoconference, teleconference
or in person.  A reasonable number of additional representatives of either party
may attend meetings of the TLC, subject to Articles 9 and 11.  Should the
additional representatives not be an employee of either party, such individuals
may attend TLC meetings provided they have appropriate confidentiality
agreements in place that are commensurate with those set forth in Article 11 and
have agreed to assign inventions to either party to effect the intent of Article
9.  The TLC shall have responsibility to (i) facilitate the exchange of
information between the parties, (ii) review progress on the implementation and
completion of the Development Plan, including timelines and adherence to the
Formulation-Development Budget, and (iii) make such other decisions as are
expressly allocated to the TLC under this Agreement. The TLC shall not have the
power to amend or waive compliance with the terms of this Agreement.

6




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             2.2          Decision Making.  Decisions of the TLC shall be made
by majority vote of all TLC members present either in person or by other means
(e.g., teleconference) at any meeting; provided that, if there is not an equal
number of TLC members who are representatives of each party present at such
meeting, then only an equal number of such representatives of each party shall
be entitled to vote at such meeting.  In the event that the votes required to
approve a decision cannot be reached, then either party may, by written notice
to the other, have such issue referred to the Chief Executive Officer of Genta
and the Chief Executive Officer of Emisphere, for attempted resolution by
good-faith negotiations within thirty (30) days after such notice is received. 
For all matters that cannot be resolved by such Chief Executive Officers upon
request by a party, then neither party shall have the deciding vote or the right
to challenge the results thereof, through arbitration or otherwise, provided
that the foregoing shall not limit either party’s right to submit claims of
breach of this Agreement for resolution by binding arbitration pursuant to
Section 14.3.

3.          CONDUCT OF FORMULATION-DEVELOPMENT PROGRAM

             3.1          Objectives.  Emisphere hereby agrees to establish and
conduct its responsibilities under the Formulation-Development Program during
the Formulation-Development Term in accordance with the Formulation-Development
Plan and the timelines set forth therein, the Formulation-Development Budget,
and with the terms of this Agreement, to develop Products for further
development and commercialization by Genta. 

             3.2          Initial Technology Transfer.  Commencing promptly
after the Effective Date:  (a) Genta shall disclose to Emisphere all existing
Genta Technology necessary to enable Emisphere to practice the license granted
to it under Article 5; and (b) Emisphere shall disclose to Genta all existing
Emisphere Technology necessary to enable Genta to practice the license granted
to it under Article 5.  During the Development Term, Emisphere shall provide
Genta with reasonable technical assistance relating to the use of the Emisphere
Technology, solely to the extent necessary to enable Genta to practice the
licenses granted to it under Article 5. 

             3.3          Research Commitment.  During the
Formulation-Development Term, Emisphere shall use commercially reasonable
efforts to conduct its responsibilities under the Formulation-Development
Program in accordance with the Formulation-Development Plan and
Formulation-Development Budget, as revised from time to time by the TLC. 
Without limiting the generality of the foregoing, Emisphere shall devote to the
Formulation-Development Program such personnel as is reasonably necessary to
conduct all of Emisphere’s responsibilities required under the
Formulation-Development Plan, it being understood that Genta is and will be
responsible (a) under the Formulation-Development Plan only for the supply of
cGMP quantities of Gallium Salt API (in the form of gallium nitrate or such
Gallium Salt(s) as may be mutually agreed by the parties) to Emisphere in
connection with formulation development, and (b) for the conduct of the Clinical
Program (as set forth in greater detail in Article 4).  Emisphere acknowledges
that while the Formulation-Development Plan describes the principal activities
that Emisphere is to perform under the Formulation-Development Program,
Emisphere’s responsibilities under the Formulation-Development Program (and the
reimbursement provided under Section 6.1) include all such activities that would
normally be performed to perform such principal activities, including the
analysis and compilation of results from such activities in a form appropriate
for submission in an IND filing.  Subject to the foregoing Genta acknowledges
that Emisphere’s responsibilities under the Formulation-Development Program may
not constitute all activities that are necessary to develop a Product for the *
Field to the point of supporting the filing of an IND.  In addition, Emisphere
shall promptly provide written reports of the status of its activities under the
Formulation-Development Plan and the results from its performance of such
activities, in accordance with a schedule agreed upon by the parties, which
shall be in any event at least monthly.  Each party shall be solely responsible
for the costs and expenses incurred in connection with its performance of
Development Plan activities, subject to Section 6.1.  Genta shall be responsible
for the conduct of toxicology studies of Products that it deems appropriate, to
the extent such studies are not otherwise covered by the Formulation-Development
Plan.  To the extent Genta conducts any toxicology studies of Products,
Emisphere shall have no right to utilize the data generated from such studies
without the prior written consent of Genta, unless required by law; provided,
however, that, at Emisphere’s option, Emisphere shall have the right to purchase
such data solely for use in accordance with Section 5.3, and Genta agrees,
subject to Genta’s consent not to be unreasonably withheld, to sell such data to
Emisphere solely for such purpose and as Confidential Information of Genta
subject to the confidentiality restrictions of this Agreement, upon payment by
Emisphere to Genta of an amount equal to Genta’s cost of conducting the
applicable toxicology study(ies).

7




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             3.4          Continuing Information Exchange.  Without limiting its
obligations under Section 3.2, Emisphere shall promptly disclose and keep Genta
reasonably informed as of all Emisphere Technology developed or obtained,
including without limitation inventions, discoveries and technical developments
made in the course of performing its activities under the
Formulation-Development Program, and all Inventions made by employees or
independent contractors of Emisphere related to Oral Formulations or otherwise
necessary or useful for the Formulation-Development Program, with any such
Inventions that are included in the Emisphere Technology and that are directly
relevant to the Formulation-Development Program being communicated reasonably
promptly after it is developed or obtained, or its significance appreciated. 
Emisphere shall disclose to Genta, in confidence, all reasonably requested
toxicology and safety data and other information Controlled by Emisphere
relating to the Potential Program Carriers, the Program Carrier or the Oral
Formulations; it being understood that (a) with respect to Carrier A, Emisphere
shall be required to disclose such information upon the Effective Date of this
Agreement and thereafter for so long as Carrier A remains a Potential Program
Carrier, and (b) with respect to the Carrier B, Emisphere shall only be required
to disclose such information upon Genta’s selection of Carrier B *, and
thereafter for so long as Carrier B remains a Potential Program Carrier. 
Emisphere shall also provide reasonable technical assistance to enable Genta to
utilize such information.

             3.5          Subcontracts.  Emisphere may perform some of its
obligations under the Formulation-Development Plan through one (1) or more
subcontractors, provided that (i) for any subcontractor involved in activities
that are not solely related to Carriers, Genta approves of the subcontractor in
advance in writing (such approval not to be unreasonably withheld), (ii) none of
the rights of Genta hereunder are diminished or otherwise adversely affected as
a result of such subcontracting, and (iii) the subcontractor undertakes in
writing obligations of confidentiality and non-use regarding Confidential
Information which are substantially the same as those undertaken by Emisphere
pursuant to Articles 9 and 11 hereof.  In the event that Emisphere performs any
of its obligations under the Formulation-Development Plan through a
subcontractor, then Emisphere will, at all times, be responsible for the
performance and payment of such subcontractor as if the obligations performed by
the subcontractor were performed by Emisphere. For clarity, Emisphere shall have
the right to use subcontractors to perform its activities under the
Formulation-Development Program solely in connection with Carriers without first
obtaining Genta’s approval of such subcontractor.

             3.6          Compliance.  All work conducted by either party in
connection with the Formulation-Development Program, shall be conducted in
accordance with applicable Good Laboratory Practices and, if applicable, Good
Manufacturing Practices, as such rules of practice and regulations are amended
from time to time.

             3.7          Materials Transfer.  In order to facilitate the
Formulation-Development Program, Genta has provided (under the Existing MTA) and
may continue to provide to Emisphere certain biological materials or chemical
compounds (collectively, “Materials”) Controlled by Genta (other than under this
Agreement) for use by Emisphere in furtherance of the Formulation-Development
Program.  Except as otherwise provided under this Agreement, all such Materials
delivered to Emisphere are and will remain the sole property of Genta, have been
and will be used by Emisphere only in furtherance of the Formulation-Development
Program in accordance with this Agreement, have not been and will not be used or
delivered to or for the benefit of any Third Party (other than a permitted
subcontractor of Emisphere), and have been and will be used in compliance with
all applicable laws, rules and regulations.  In particular, Genta has or may
supply Emisphere with Gallium Salt API as set forth in the
Formulation-Development Plan.  The Materials supplied under this Agreement must
be used with prudence and appropriate caution in any experimental work because
not all of their characteristics may be known.  Except as expressly set forth
herein, THE MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE. 

             3.8          Selection of the Program Carrier.  Under the
Formulation-Development Program, Emisphere shall perform pre-clinical studies
and other activities to generate such data and information as is necessary to
evaluate the suitability of each of the two (2) Potential Program Carriers
identified in Exhibit A hereto for incorporation into the Product to be
developed under the Formulation-Development Program.  The selection of the
Program Carrier shall be conducted in a * . 

8




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

4.          DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS BY GENTA

             4.1          Development and Commercialization of Products. 
Subject to the terms and conditions of this Agreement, and except as otherwise
provided with respect to Emisphere’s performance of its responsibilities under
the Formulation-Development Program under Article 3, its preparation and
maintenance of certain regulatory filings under Article 4, and its manufacturing
responsibilities under Article 8, Genta shall control and be solely responsible
for the worldwide development and commercialization of Products, at its sole
cost and expense. Genta hereby agrees to establish and conduct the Clinical
Program during the Clinical Term in accordance with the Clinical Plan and the
timelines set forth therein.  Genta shall own all data generated in the
development and/or commercialization of Products other than data solely relating
to Carriers (provided Genta shall have the right to access and use such
Carrier-specific data as necessary to carry out the purposes of this
Agreement). 

             4.2          Disclosure and Use of Data Relating to Program
Carriers.  Genta shall during the Term of this Agreement promptly and fully
disclose to Emisphere in writing all data generated by or on behalf of Genta or
its Affiliates (or Sublicensees, to the extent provided to and Controlled by
Genta) with respect to the Program Carrier.  Emisphere shall be free to use all
such data disclosed to it by Genta for any purpose (including, without
limitation, in support of patent filings), other than the development,
manufacture or commercialization of Oral Formulations.  Without limiting the
generality of the foregoing, Emisphere shall be free to use such data for the
purpose of researching, developing, manufacturing or commercializing the Program
Carrier pursuant to Article 8 hereof and/or for use of any Carrier in
combination with any compound that is not a Gallium Compound.

             4.3          Clinical Trials and Clinical Data.  Genta shall have
the sole right to conduct clinical trials of Products in the Field.  Genta shall
establish and conduct the clinical trials of the Product developed under the
Formulation-Development Program for the * Field in accordance with the Clinical
Plan.  As between the parties, Genta shall own all clinical data and reports
related to any Product clinical trials (including, but not limited to, the
clinical trials for the Product developed under the Formulation-Development
Program for the * Field).  All clinical data relating to Products, including
safety reports from such clinical trials, shall be maintained by Genta in a
centralized database.  Genta shall be the sole IND holder and will solely own
all NDAs for all Products as further specified in Section 4.10.  Emisphere shall
have the right to cross file and reference data from Product INDs or NDAs with
respect to obtaining Regulatory Approval for any Program Carrier for use in
combination with drugs that do not include a Gallium Compound.

             4.4          DMFs and Information Relating to Carriers.  Without
limiting its obligations under Sections 3.2 and 3.4, * Emisphere shall provide
Genta with true and complete copies of its DMFs (if any exist) for each
Potential Program Carrier.  During the Term of this Agreement, Emisphere shall
promptly provide Genta with true and complete copies of any additions that are
made to such DMFs, along with any additional Program Carrier-related regulatory
and scientific documents that Genta reasonably requests that are Controlled by
Emisphere.  Genta, its Affiliates and Sublicensees hereunder shall have the
right to cross file and reference data from the Program Carrier regulatory
filings that are Controlled by Emisphere solely in connection with obtaining
Regulatory Approval for Products.

             4.5          CMC Section.  Emisphere and Genta will together
develop the Chemistry, Manufacturing and Controls section of the NDA for
Products. 

             4.6          Communications with Regulatory Authorities.  Except as
required by applicable law, Genta shall have the sole right to communicate with
Regulatory Authorities concerning Products, including conducting meetings and
holding telephone discussions with such Regulatory Authorities, provided that
the foregoing prohibition shall not apply to Emisphere’s filings and
filing-related communications with Regulatory Authorities relating solely to the
Program Carrier (in which event Emisphere shall consult with Genta prior to such
communication and consider Genta’s input in good faith) or to combinations of
the Program Carrier with any API other than a Gallium Compound (in which event
no consultation with Genta will be required).  During the Development Term,
Emisphere will assist Genta, at Genta’s reasonable request, in preparing for any
such communications or meetings, Genta shall notify Emisphere prior to
scheduling any such meetings with the FDA to enable Emisphere to participate in
such meetings, and Emisphere shall have the right to have a representative of
Emisphere attend with Genta to observe any meeting with the FDA pertaining to
Products, provided Emisphere gives Genta reasonable advance notice of its desire
to attend such meeting, Emisphere participates with Genta in Genta’s preparation
for the meeting, and the FDA does not object to Emisphere’s attendance or
participation.  Emisphere’s participation in communications with Regulatory
Authorities concerning Products shall be subject to Genta’s reasonable
discretion.  Genta shall also provide to Emisphere copies of all meeting minutes
that are kept for Genta interactions during the Development Term with the FDA in
respect of Products. 

9




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             4.7          Assistance with NDA.  Emisphere shall compile all data
and information Controlled by Emisphere from any studies conducted by or on
behalf of Emisphere involving the Program Carrier in a format appropriate for
NDA filings for the Product as necessary to support an NDA submission, as
determined by the TLC.  Emisphere shall provide Genta with such data and
information (including all research and clinical study reports) at a time agreed
upon by the TLC, and in any event within a reasonable time.

             4.8          Clinical Efforts.  Genta shall use commercially
reasonable efforts to conduct the Clinical Program during the Clinical Term in
accordance with the Clinical Plan, as revised from time to time by the TLC. 
Without limiting the generality of the foregoing, but subject to Section 5.4,
Genta shall devote to the Clinical Program such personnel as is consistent with
the use of commercially reasonable efforts to conduct Genta’s activities under
the Clinical Plan, it being understood that Emisphere is and will be responsible
under the Clinical Plan to supply cGMP quantities of Product to Genta in
connection with clinical development, provided that Genta has first provided
cGMP quantities of Gallium Salt API to Emisphere for the purpose of making such
Product, as provided in the Clinical Plan.  In addition, during the Clinical
Term, Genta shall promptly provide written reports of the status of its
activities under the Clinical Plan and the results from its performance of such
activities, in accordance with a schedule agreed upon by the parties, which
shall be in any event at least monthly.  Each party shall be solely responsible
for the costs and expenses incurred in connection with its performance of
Clinical Plan activities, subject to Section 6.1.  As used in this Section 4.8,
“commercially reasonable efforts” shall mean those efforts, consistent with the
exercise of prudent scientific and business judgment, as applied in the
pharmaceutical industry to development and commercialization activities
conducted with respect to other products of similar potential and market size. 
It is understood that such potential may change from time to time based upon
changing scientific, business, marketing and return on investment
considerations. 

             4.9          Pharmacovigilance.  Each party shall fully and timely
disclose to the other all clinical safety data and information on products
containing the Program Carrier to the extent required by regulatory authorities
or applicable law. 

             4.10          Regulatory Approvals.  As between the parties, except
as otherwise provided in this Agreement, Genta shall be responsible for and
shall own all filings (including INDs, CTAs, NDAs and MAAs) necessary for
Regulatory Approval of Products and for obtaining and maintaining such
Regulatory Approvals, at Genta’s expense, provided that Genta shall provide
Emisphere with a reasonable opportunity to review and comment on those portions
of any such proposed filing regarding the Program Carrier prior to submission to
the applicable Regulatory Authority.  Such regulatory documents shall be
maintained and held by Genta.  Emisphere agrees to use its commercially
reasonable efforts to assist Genta in obtaining FDA approval of an NDA for any
Product developed pursuant to this Agreement, as well as Regulatory Approvals
from any other Governmental Authority that may be required for the marketing of
Products in any other country.  Genta will compensate Emisphere for any such
assistance as provided in Section 6.1.  Emisphere specifically agrees to
cooperate with any inspection by the FDA or other regulatory agency, including,
but not limited to, any inspection prior to approval of the NDA for any
Product.  Emisphere shall have the right to receive copies of all Regulatory
Approvals and other filings with Regulatory Authorities with respect to
Products, subject to the provisions of Article 11.

             4.11          Post-Development Term Development and
Commercialization.  After the end of the Development Term, Emisphere shall have
no obligation to perform any further Development Plan activities, and Genta
shall have the sole right to control development and commercialization of the
Products.  Notwithstanding the foregoing, during the Term of this Agreement
(including after the end of the Development Term):

                              (a)          Genta will keep Emisphere informed
regarding the worldwide development of Products by Genta, its Affiliates and
Sublicensees on a quarterly basis;

                              (b)          Genta and Emisphere will coordinate
their efforts with respect to development activities that would reasonably be
considered to materially affect the other Party’s ability to market and
commercialize Products (in the case of Genta) or the Program Carriers or
products (other than the Products) containing Program Carriers (in the case of
Emisphere), such as the design and conduct of any long-term toxicology study for
the Program Carrier;

10




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

                              (c)          if Emisphere receives any written or
oral communications from a Regulatory Authority relating to a Product or solely
to the Program Carrier, then Emisphere shall provide Genta with a copy of any
such written communication or a summary of any such oral communication as soon
as practicable but no later than ten (10) business days after receipt of such
communication, or sooner if mandated by law;  and

                              (d)          each of the parties’ rights and
obligations under Section 4.10 (Regulatory Approvals) shall continue in effect.

             4.12          Compliance.  All work conducted by either party in
connection with the Clinical Program shall be conducted in accordance with
applicable Good Clinical Practices, as such rules of practice and regulations
are amended from time to time, and other applicable laws, rules and
regulations.  Genta and its Affiliates shall conduct, and shall use commercially
reasonable efforts to cause its Sublicensees to conduct, all commercialization
activities with respect to the Products in accordance with applicable laws,
rules and regulations.

5.          LICENSE GRANTS

             5.1          License Grants.

                              (a)          Exclusive Development and
Commercialization License By Emisphere.  Subject to the terms and conditions of
this Agreement (including, without limitation, Article 6 hereof), Emisphere
hereby grants to Genta and its Affiliates an exclusive (even as to Emisphere,
but subject to Section 5.3), worldwide, royalty-bearing (under Section 6.3)
license, with the right to sublicense through multiple tiers of sublicense,
under the Emisphere Technology and the Joint Technology, solely to develop,
make, have made, use, sell, offer for sale, have sold and import Products in the
Field.  For purposes of clarification, in no event shall Genta have any right or
license under this Agreement to make, have made, use, sell, have sold, offer for
sale or import (A) any pharmaceutical product containing any formulation of a
Gallium Compound and a Program Carrier that is not an Oral Formulation, or
(B) any pharmaceutical product containing the Program Carrier and any drug other
than a Gallium Compound.  Further, for purposes of clarification, in no event
shall Genta have the right to practice the Emisphere Technology for any purpose
other than to develop, make, have made, use, sell, offer for sale, have sold and
import Products in the Field.  Genta shall be responsible for negotiating all
Third-Party sublicenses that may be desirable under this Section 5.1 and shall
periodically report on such activities to the Emisphere.  With respect to Third
Parties to whom Genta proposes to enter into a sublicense under the foregoing
license, Genta shall notify Emisphere in writing of the name of the proposed
Sublicensee and the general nature of the proposed sublicense at least eleven
(11) business days prior to entering into such sublicense.  No Third-Party
sublicense shall be effective unless approved in writing by Emisphere, such
approval not to be unreasonably withheld or delayed, and any Emisphere failure
to notify Genta whether or not Emisphere approves such sublicense prior to the
expiration of such eleven (11) business day period shall be considered approval.

                              (b)          Development License By Genta. 
Subject to the terms and conditions of this Agreement, Genta hereby grants to
Emisphere and its Affiliates, during the Term, a non-exclusive, worldwide,
royalty-free license, with the right to sublicense only to subcontractors
permitted under Section 3.5, under the Genta Technology solely to perform
Emisphere’s obligations under the Formulation-Development Plan, its preparation
and maintenance of certain regulatory filings under Article 4, and its supply
obligations under Article 8.

             5.2          Exclusivity; Restricted Activities.  Without limiting
the exclusivity of the license granted to Genta under Section 5.1(a), Emisphere
hereby agrees that, during the Term and the Post-Termination Exclusive Period
(defined below), Emisphere and its Affiliates shall not develop or
commercialize, or collaborate with or grant any Third Party any license or right
to develop or commercialize, any Oral Formulations.  For purposes of this
Section 5.2, “Post-Termination Exclusive Period” shall mean the period of time
beginning upon expiration or any termination of this Agreement (other than
termination by Emisphere under Section 12.3, in which case there will be no
Post-Termination Exclusive Period) and continuing thereafter for:

                              (a)          *, if this Agreement expires or
terminates prior to the *-year anniversary of the Effective Date, or

11




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

                              (b)          if this Agreement expires or
terminates upon or after the *-year anniversary of the Effective Date, the
lesser of the following:

                                             (i)          *; or

                                              (ii)          a number of days
equal to the product of (i) the number of successive full calendar days elapsed
from the Effective Date to the date of such expiration or termination, and (ii)
*. 

             5.3          Permitted Activities.  For purposes of clarification,
Emisphere shall at all times retain the right to use the Carriers (including
without limitation the Program Carrier) for the research, development,
manufacture and/or commercialization of any product, other than an Oral
Formulation.  Emisphere shall at all times be free to use the Carriers with
products other than those containing a Gallium Compound. For purposes of
clarification and notwithstanding anything to the contrary contained in this
Agreement, Genta shall at all times retain the right to develop or commercialize
any formulations of Gallium Compounds that do not use Emisphere Technology, and
any oral-delivery formulations and technologies that do not use Emisphere
Technology, either alone, through Affiliates or sublicensees, or in
collaboration with third parties, and such activities shall be considered
outside the scope of the Development Program and this Agreement. 

             5.4          Diligence.  Genta shall use commercially reasonable
efforts to commercialize the Product developed under the Development Program in
the * Field in the United States, and to maximize sales of such Product, either
alone, or through Affiliates or sublicensees, in the * Field in the United
States.  As used herein, “commercially reasonable efforts” shall mean those
efforts, consistent with the exercise of prudent scientific and business
judgment, as applied in the pharmaceutical industry to development and
commercialization activities conducted with respect to other products of similar
potential and market size.  It is understood that such potential may change from
time to time based upon changing scientific, business, marketing and return on
investment considerations.

             5.5          No Implied Licenses.  No right or license under any
Patents or Information is granted or shall be granted by implication.  All such
rights or licenses are or shall be granted only as expressly provided in the
terms of this Agreement.

6.          FEES AND PAYMENTS

             6.1          Reimbursement: Genta shall reimburse Emisphere for all
costs (at the rates set forth in Section 6.1(d)) incurred by Emisphere in
conducting its responsibilities under the Development Program, as outlined in
the Development Plan; subject to the following:

                              (a)          The total amount set forth in the
Formulation-Development Budget for Emisphere’s performance of its
responsibilities set forth in the Formulation-Development Plan is *.  Subject to
Section 6.1(c), Genta shall have no obligation to reimburse, and Emisphere shall
be solely responsible for, any costs and expenses it incurs in excess of * in
performing its responsibilities set forth in the Formulation-Development Plan.

                              (b)          In addition to the total amount
budgeted, the Formulation-Development Budget includes a separate break out of
distinct Development Program activities that Emisphere is to perform and the
amounts budgeted for these distinct activities (to the extent highlighted in
bold in the Formulation-Development Budget, the “Budgeted Activities”).  Subject
to Section 6.1(a) and 6.1(c), Genta shall have no obligation to reimburse, and
Emisphere shall be solely responsible for, any costs and expenses it incurs in
the performance of any individual Budgeted Activity in excess of *% of the
amount budgeted for that Budgeted Activity.  However, if an IND for a Product is
filed, and the total cost of performing all activities set forth in the
Formulation-Development Plan was less than *, then Emisphere shall be entitled
to reimbursement from Genta up to a total of * to the extent that the amount of
any costs incurred by Emisphere in conducting Budgeted Activities exceeded *% of
the amount budgeted.

                              (c)          Any additional work conducted by
Emisphere as a result of changes to the Development Program, or the
commercialization of the Product, shall be requested in writing by Genta and
accepted in writing by Emisphere in advance before Emisphere is obligated to
perform such activities and Genta is obligated to reimburse Emisphere for such
activities. Production of clinical or commercial supplies of Product shall be
reimbursed pursuant to Article 8.

12




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

Prior to the initiation of any work to be conducted by Emisphere, Emisphere
shall provide to Genta a written estimate of the hours by function necessary to
complete the requested work if such work is not already included in Emisphere’s
Development Program responsibilities. 

                              (d)          Emisphere shall issue invoices for
costs to be reimbursed pursuant to this Section 6.1 only after Emisphere’s
achievement of the applicable milestones and/or completion of applicable tasks
as set forth in the Formulation-Development Plan to which such costs relate. 
Subject to the terms and limitations of this Section 6.1, Genta shall reimburse
Emisphere at a rate of * for each hour dedicated by a full-time equivalent (FTE)
employee of Emisphere performing the Formulation-Development Program, and Genta
shall also reimburse Emisphere for its out of pocket costs in performing the
Formulation-Development Program.  Each invoice shall be due and payable within *
days after receipt by Genta.  Interest on late payments shall be paid at an
interest rate of LIBOR plus *%.

             6.2          Development and Commercialization Event Payments. 

                              (a)          Notice and Payment.  Genta shall
provide Emisphere with written notice of the occurrence of each of the events
set forth below within * days after such occurrence.  Within  * days following
the later of (i) receipt of an invoice from Emisphere, and (ii) the occurrence
of each of the events set forth below, Genta shall pay to Emisphere the
applicable payment set forth below, whether such Milestone is achieved by Genta
or its Affiliate or Domestic Sublicensee; it being understood that that Genta
has no obligations under this Section 6.2 with respect to Milestones that are
achieved by or under the authority of Foreign Sublicensees (which are captured
under Section 6.4): 

#

 

Milestone

 

Payment

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

 

*

 

*

2

 

*

 

*

3

 

*

 

*

4

 

*

 

*

5

 

*

 

*

6

 

*

 

*

                              (b)          Definitions.  For purposes of this
Section 6.2:

                                              (i)          *

                              (c)          Other.  It is understood and agreed
that the payment with respect to each of the above Milestones shall be due and
payable only one time, and only in the event of the occurrence of the specified
event, and that in no event shall the same Regulatory Approval trigger payment
of more than one Milestone.  For clarity, the Milestones payments potentially
payable under this Section 6.2 are limited to overall aggregate maximum of US
$24,250,00.     

             6.3          Royalties. 

                              (a)          Rate.  Subject to Sections 6.3(b)
through 6.3(g), Genta shall pay to Emisphere the applicable royalty set forth
below on aggregate, annual, worldwide Net Sales of Products by Genta, its
Affiliates and, with respect to Net Sales in the United States and Net Sales of
Domestic Sublicensees (but not Net Sales of Foreign Sublicensees, which are
captured under Section 6.4):

                                              (i)          *

13




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

                              (b)          Know-How Royalty.  Notwithstanding
the provisions of Section 6.3(a), with respect to Net Sales of Products for
which no Valid Claim within the Emisphere Patents in the country of sale would
be infringed, in the absence of the license granted herein, by the manufacture,
use, or sale of such Product in such country, but which are otherwise subject to
royalties under Section 6.3(a), the royalty rate applicable to Net Sales of such
Product in such country under Section 6.3(a) shall be reduced to *; provided,
however, that the Net Sales of such Product in such country shall continue to be
included in aggregate, annual, worldwide Net Sales of Products for purposes of
the royalty tiers specified in clauses (i), (ii) and (iii) of Section 6.3(a);
and provided, further, that the Net Sales of such Product in such country shall
be deemed to be the first dollars counted in calculating aggregate, annual,
worldwide Net Sales of Products for purposes of the royalty tiers specified in
clauses (i), (ii) and (iii) of Section 6.3(a).  By way of example, if aggregate,
annual, worldwide Net Sales of Products in a particular year are US *, and * of
such amount represents Net Sales of a Product for which no Valid Claim within
the Emisphere Patents in the country of sale would be infringed, in the absence
of the license granted herein, by the manufacture, use, or sale of such Product
in such country, then royalties payable hereunder for such year shall be
calculated as follows:

                                              (i)          *

                              (c)          Combination Products.  In the event a
Product is sold combined with any other product or service (together, a
“Combination Product”), the Net Sales from the Product, for the purposes of
determining royalty payments, shall be determined by multiplying the Net Sales
of the Combination Product during the applicable royalty reporting period, by
the fraction, C/D, where C is the average per-unit sale price of the Product
when sold not combined with any other product or service in the country in which
the Product is sold, and D is the average per-unit sale price of the Combination
Product in such country, in each case during the applicable royalty reporting
period or, if sales of the Product not combined with any other product or
service did not occur in such period, then in the most recent royalty reporting
period in which arms length fair market sales of such Product (not combined with
any other product or service) occurred.  In the event that such average sale
price cannot be determined for the Product not combined with any other product
or service, Net Sales for the purposes of determining royalty payments shall be
mutually agreed upon by the parties based on the relative value contributed by
each component of the Combination Product, such agreement not to be unreasonably
withheld.

                              (d)          Third Party Licenses.  Emisphere
shall be solely responsible for payment of royalties on sales of Products that
may accrue under any license agreement between Emisphere and a Third Party. 
Except as set forth in the preceding sentence, in the event that Genta (or its
Affiliate or any of their Domestic Sublicensees) is required to take a license
to Third Party patent rights in order to practice the Emisphere Technology,
Genta may offset against its royalty obligations hereunder, on a
product-by-product and country-by-country, basis, * of the royalties actually
paid to such Third Party with respect to sales of such Products in such country,
subject to the limitations of Section 6.3(e).

                              (e)          Limitation on Royalty Reductions.  In
no event shall the royalties that would otherwise be payable by Genta to
Emisphere in the absence of Section  6.3(d) for any calendar quarter on Net
Sales of Products in such country be reduced by more than * as a result of the
royalty reduction applied pursuant to Section 6.3(d).

                              (f)          Royalty Term.  The royalty payments
specified in Section 6.3 shall be payable on a Product-by-Product and
country-of-sale-by-country-of-sale basis until the later of: (a) * after the
first commercial launch of such Product, and (b) the expiration of the
last-to-expire Valid Claim in such country of sale that would be infringed, in
the absence of the license granted herein, by the manufacture, use, or sale of
such Product in such country of sale. 

                              (g)          Generic Competition.  If in any
country (i) one or more Generic Equivalents of a Product are marketed, and
(ii) the market share of all such Generic Equivalents represents more than * of
aggregate unit sales of such Product and such Generic Equivalents combined in
such country, then thereafter the above royalties owed by Genta to Emisphere
under this Section 6.3 shall be reduced by * in such country.  For purposes of
this Section 6.3(g), a “Generic Equivalent” shall mean an Oral Formulation that
is not marketed by or on behalf of Genta or any of its Affiliates or
Sublicensees.

14




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             6.4          Foreign Sublicensing Income.

                              (a)          Payment.  Genta shall pay Emisphere
the following percentages of Foreign Sublicensing Income:

                                             (i)          with respect to
Foreign Sublicensing Income paid before a total of two Regulatory Approval
Milestones have occurred under Section 6.2(a), Genta shall pay Emisphere * of
the upfront fees and milestone payments within such Foreign Sublicensing Income;

                                             (ii)          with respect to
Foreign Sublicensing Income paid after a total of two Regulatory Approval
Milestones have occurred under Section 6.2(a), Genta shall pay Emisphere * of
the upfront fees and milestone payments within such Foreign Sublicensing Income;
and

                                             (iii)          * of all royalties
within the Foreign Sublicensing income that Genta receives based on Net Sales of
Products by the Foreign Sublicensee (excluding any upfront fees and milestone
payments, which are covered under Sections 6.4(a)(i) and 6.4(a)(ii)).

                              (b)          Definition.  For purposes of this
Section 6.4, “Foreign Sublicensing Income” shall mean upfront fees, milestone
payments and royalties based on Foreign Sublicensee’s Net Sales outside the
United States that Genta or its Affiliate actually receives from Foreign
Sublicensees of the Emisphere Patents in consideration of a sublicense to the
Emisphere Technology, and specifically excludes (i) amounts that Genta or its
Affiliate receives as bona-fide reimbursement for amounts actually expended or
to be expended by Genta in connection with the performance of research or
development activities, (ii) amounts paid to Genta or its Affiliate as the
bona-fide transfer price of Product supplied under supply contracts with the
Foreign Sublicensees (such amounts not to exceed *, calculated in accordance
with U.S. generally accepted accounting principles, consistently applied
throughout Genta’s or its Affiliate’s accounting system), (iii) amounts paid for
equity (at a price that is within * or debt of Genta or its Affiliate, (iv) any
applicable withholding taxes imposed on Foreign Sublicensing Income, (v) any
amounts credited or deducted against the amounts actually received by Genta or
its Affiliate, and (vi) any royalties owed to third parties in respect of
Product sales by such Foreign Sublicensee.  In determining the Foreign
Sublicensing Income with respect to which Genta will make payments to Emisphere,
Genta shall not unreasonably allocate amounts received from such Foreign
Sublicensee to Foreign Sublicensing Income and other types of income with
respect to which Genta does not owe Emisphere any payments pursuant to this
Section 6.4.

             6.5          No Other Payments.  Except as expressly provided in
this Agreement, each party is solely responsible for costs and other expenses
required to fulfill its obligations under this Agreement.

7.          PAYMENT; RECORDS; AUDITS

             7.1          Payment; Reports.  Royalty and Foreign Sublicensing
Income payments shall be calculated and reported for each calendar quarter.  All
royalty payments due to Emisphere under this Agreement shall be paid within *
days of the end of each calendar quarter, and all payments due under Section 6.4
shall be paid within * days after Genta receives the relevant Foreign
Sublicensing Income from such Foreign Sublicensee.  Each payment shall be
accompanied by a report of Net Sales of Products by Genta and its Affiliates and
Domestic Sublicensees in sufficient detail to permit confirmation of the
accuracy of the payment made, including, the Net Sales of such Products, and the
royalty payable, as well as all Foreign Sublicensing Income received by Genta
and deductions taken to calculate amounts due to Genta with respect thereto
pursuant to Section 6.4.  Genta shall keep, and shall cause its Affiliates and
Domestic Sublicensees to keep, complete and accurate records pertaining to the
sale or other disposition of Products in sufficient detail to permit Emisphere
to confirm the accuracy of all payments due hereunder.

             7.2          Income Tax Withholding.  The party entitled to receive
a payment hereunder will pay any and all taxes levied on account of such
payment.  If any taxes are required to be withheld by the party making such
payment, such party will (a) deduct such taxes from the payment made to the
other party, (b) timely pay the taxes to the proper taxing authority, and
(c) send proof of payment to the other party and certify its receipt by the
taxing authority within thirty (30) calendar days following such payment.

15




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             7.3          Exchange Rate; Manner and Place of Payment.  All
payments hereunder shall be payable in U.S. dollars.  Whenever calculating
royalties or other payments  requires conversion from any other currency, Genta
shall make such conversion using the average daily conversion rate (via the
major reported conversion system used by Genta at the time) at the last working
day for the applicable payment period (or, for amounts due under Section 6.4,
for the last working day upon or immediately following the day upon which such
Foreign Sublicensing Income is received by Genta or its Affiliate.  All payments
owed under this Agreement shall be made by wire transfer in immediately
available funds to a bank and account designated in writing by the party
entitled to receive such payment, unless otherwise specified in writing by such
party.

             7.4          Audits.  During the Term and for a period of *
thereafter, Genta and its Affiliates shall keep, and shall use commercially
reasonable efforts to cause Domestic Sublicensees to keep, complete and accurate
records pertaining to the development, sale or other disposition of Products in
sufficient detail to permit Emisphere to confirm the accuracy of royalties and
payments on Foreign Sublicensing Income due hereunder.  Emisphere shall have the
right to cause an independent, certified public accountant reasonably acceptable
to Genta to audit such records to confirm such amounts for a period covering not
more than the preceding * (and in no event shall such audits extend to records
previously audited).  Such audits may be exercised during normal business hours
upon reasonable prior written notice to Genta.  Prompt adjustments shall be made
by the parties to reflect the results of such audit.  Emisphere shall bear the
full cost of such audit unless such audit discloses a net underpayment by Genta
of more than * of the amount of royalties due under this Agreement for the
entirety of the period audited, in which case, Genta shall bear the full cost of
such audit and shall promptly remit to Emisphere the amount of any
underpayment.  The audit report shall be provided to both parties.

             7.5          Late Payments.  In the event that any payment due
hereunder is not made when due, the payment shall accrue interest from the date
due at the rate corresponding to one month U.S. prime rate of interest plus *;
provided, however, that in no event shall such rate exceed the maximum legal
annual interest rate.  The payment of such interest shall not limit a party from
exercising any other rights it may have as a consequence of the lateness of any
payment.

8.          MANUFACTURE AND SUPPLY

             8.1          Manufacture.  Subject to the provisions of this
Article 8, during the Term:  (a) Genta shall manufacture and supply, or have
manufactured and supplied, * of the Gallium Salt API for the finished Product to
be supplied by Emisphere under this Agreement, at its sole expense, and (b)
Emisphere shall manufacture and supply, or have manufactured and supplied, * of
the finished Product that Genta, its Affiliates and Sublicensees require using
Gallium Salt API supplied by Genta; provided that following the achievement of
the first Regulatory Approval from a Regulatory Authority to market and sell a
Product, Genta, its Affiliates and Sublicensees shall have the right and option
to manufacture or have manufactured up to * of their aggregate needs of finished
Product (i.e., finished Product made using Gallium Salt API supplied by Genta
and Program Carrier supplied by Emisphere), and Emisphere shall manufacture and
supply, or have manufactured and supplied, all Program Carrier required in
connection with the manufacture of finished Product by Genta, its Affiliates,
their manufacturers (to the extent permitted under this Article 8) and
Sublicensees.

             8.2          Supply Agreement.

                              (a)          Within * after the Effective Date of
this Agreement, the parties shall enter into a supply agreement (“Supply
Agreement”) on reasonable and customary terms with respect to the preclinical,
clinical and commercial supply arrangements contemplated in Section 8.1 for such
Products and Program Carriers, including without limitation provisions for
quality assurance and quality control, and in any event consistent with terms
summarized in this Section 8.2. 

                              (b)          Emisphere shall utilize a qualified
Third Party subcontractor to perform its manufacturing obligations with respect
to Products and the Program Carrier; provided that each subcontractor and
subcontract agreement (and any material changes thereto) that does not solely
relate to or provide services with respect to the Program Carrier will be
subject to Genta’s prior approval, not to be unreasonably withheld, and that the
terms of each subcontract agreement shall be reasonably consistent with all of
the requirements and limitations imposed upon Emisphere under the Supply
Agreement.  To the extent the Emisphere wishes to itself manufacture the
Products or Program Carriers (as opposed to using a subcontractor), then the
parties will negotiate in good faith the terms of such a proposed arrangement,
including without limitation as to price and quality assurance.

16




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

                              (c)          Supply prices under the Supply
Agreement for Program Carrier or finished Product supplied by Emisphere will not
exceed  *.  Genta shall supply the Gallium Salt to Emisphere free of charge,
including shipping costs, for all Products to be manufactured by Emisphere.

                              (d)          The Supply Agreement will contain
terms and conditions typically included in supply agreements for similar
products at similar volumes and similar stages of development.  Without limiting
the generality of the foregoing, the parties intend that the Supply Agreement
will include the following:

                                             (i)          Provisions that
require Genta, on a monthly basis, to provide Emisphere with a written * rolling
forecast of its anticipated Product (or, as applicable, Program Carrier) demand
(each a “Forecast”).  It is anticipated that the quantities set forth in the
first * of each Forecast will be treated as firm purchase orders, and that
otherwise, each Forecast will be non-binding.  It is also anticipated that
Emisphere will generally be obligated to accept all purchase orders for Products
(or, as applicable, Program Carrier) issued by Genta, except those that specify
a delivery date less than * after the purchase order date.  Lastly, and
notwithstanding the foregoing, it is anticipated that Emisphere will not be
obligated, but will agree to use commercially reasonable efforts, to manufacture
and supply, or have manufactured and supplied, Genta with quantities of Product
or Program Carrier (as applicable) in excess of * of the most recent estimate
provided to Emisphere in a Forecast.  The Supply Agreement will contain similar
forecasting mechanisms and delivery obligations of Genta with respect to Gallium
Salt API required for the manufacture of Product pursuant to the Supply
Agreement. 

                                             (ii)          Provisions providing
Genta with the right to reject any delivery of Product or Program Compound that
does not conform to the applicable specifications (as established by mutual
written agreement of the parties) by giving written notice to Emisphere of such
rejection within 30 days after receipt of such delivery (or for defects not
reasonably discoverable upon delivery, within 30 days after their initial
discovery by Genta), along with mechanisms for resolving disputes as to Product
or Program Compound conformity through the use of a mutually acceptable Third
Party laboratory.  Provisions will also be included that require any Gallium
Salt API provided by Genta to conform to applicable specifications, and that
provide for testing of such material for conformance with such specifications as
well as for mechanisms for acceptance and rejection of such materials by
Emisphere or its contract manufacturer. 

                                             (iii)          Provisions
permitting Genta, its Affiliates and Sublicensees manufacture or have
manufactured finished Product and the Program Carrier in the event of certain
material performance failures by Emisphere.

                                             (iv)          Provisions specifying
that any failure to perform, or delay in performance, by Emisphere under the
Supply Agreement that arises from Genta’s failure to supply Gallium Salt API as
required to make Product within the time required under the Supply Agreement,
shall not be deemed to be a breach by Emisphere of the Supply Agreement.

9.          INTELLECTUAL PROPERTY  

             9.1          Ownership of Inventions.

                              (a)          Inventorship of inventions, whether
or not patentable, conceived of or made in the course of the parties’
performance under this Agreement (“Inventions”) shall be determined in
accordance with the rules of inventorship under patent laws of the applicable
country or jurisdiction in which the patent application is filed.

                              (b)          As between the parties:  (i)
Emisphere shall own solely all Inventions that constitute compositions of
Carriers or Program Carrier Improvements and/or methods of manufacturing
Carriers or any Program Carrier Improvements (“Carrier Inventions”), (ii) Genta
shall own solely all Inventions that constitute solely Gallium Compound
compositions and/or methods of manufacturing Gallium Compounds (“Gallium
Inventions”), and (iii) Emisphere shall own solely all Inventions that
constitute compositions comprising both a Carrier and a Gallium Compound and/or
methods of manufacturing or use of compositions comprising both a Carrier and a
Gallium Compound (“Combination Inventions”).

17




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

                              (c)          Subject to Section 9.1(b), as between
the parties:  (i) Emisphere shall own solely all Inventions made solely by its
employees and contractors (such Inventions, together with the Carrier Inventions
owned by Emisphere under Section 9.1(b) and all Combination Inventions, the
“Emisphere Inventions”), and all Patents that claim Emisphere Inventions, (ii)
Genta shall own solely all Inventions made solely by its employees and
contractors (such Inventions, together with the Gallium Inventions owned by
Genta under Section 9.1(b), the “Genta Inventions”), and all Patents that claim
Genta Inventions, and (iii) Other than Emisphere Inventions and Genta
Inventions, all Inventions made jointly by employees or contractors of Genta on
the one hand and employees or contractors of Emisphere on the other hand (such
Inventions, (the “Joint Inventions”), and all Patents that claim Joint
Inventions, shall be owned jointly by Genta and Emisphere, free of any
requirements of consent or duties of accounting that may apply in any
jurisdiction in connection therewith.

             9.2          Patent Prosecution and Maintenance.

                              (a)          It is the intention of the parties to
secure patent protection for Inventions.  Genta shall have the right (but not
the obligation) to prepare, file, prosecute and maintain all Genta Patents at
Genta’s sole expense.  Emisphere shall have the right (but not the obligation)
to prepare, file, prosecute and maintain all Emisphere Patents at Emisphere’s
sole expense.  Each party shall consider in good faith the requests and
suggestions of the other party with respect to strategies for filing and
prosecuting Patents claiming Products being developed or commercialized by Genta
under this Agreement, or the manufacture or use of such Products.  The party
responsible for the filing, prosecution, maintenance, enforcement and defense of
any such Patents shall keep the other party informed of progress with regard
thereto.

                              (b)          The parties shall mutually agree on a
case-by-case basis which party (the “Responsible Party”) will be responsible for
the preparation, filing, prosecution and maintenance of Joint Patents.  The
parties shall share equally (50%/50%) the cost of preparation, filing,
prosecution and maintenance of Joint Patents.  The Responsible Party shall
consult with the other party as to the preparation, filing, prosecution and
maintenance of such Joint Patents reasonably prior to any deadline or action
with the U.S. Patent & Trademark Office or any foreign patent office, and shall
furnish to the other party copies of all relevant documents reasonably in
advance of such consultation.  In the event that the Responsible Party desires
to abandon any Joint Patent, or if the Responsible Party later declines
responsibility for any Joint Patent, the Responsible Party shall provide
reasonable prior written notice to the other party of such intention to abandon
or decline responsibility, and the other party shall have the right, at its
expense, to prepare, file, prosecute, and maintain such Joint Patent.

             9.3          Cooperation of the Parties.  Each party agrees to
assign all rights necessary to effect the ownership of inventions and patents as
set forth in Section 9.1.  Without limiting the foregoing, each party agrees to
cooperate fully in the preparation, filing, prosecution and maintenance of any
Patents under this Agreement and in the obtaining and maintenance of any patent
extensions, supplementary protection certificates and the like with respect to
any Patent claiming a Product being developed or commercialized by Genta in
accordance with this Agreement or the Program Carrier contained therein.  Such
cooperation includes, but is not limited to:

                              (a)          executing all papers and instruments,
or requiring its employees or contractors to execute such papers and
instruments, so as to effectuate the ownership of Inventions as set forth in
Section 9.1, and Patents claiming such Inventions, and to enable the other party
to apply for and to prosecute patent applications on Inventions it owns solely
or jointly, and in any country; and

                              (b)          promptly informing the other party of
any matters coming to such party’s attention that may affect the preparation,
filing, prosecution or maintenance of any such patent applications.

             9.4          Infringement by Third Parties.  Emisphere and Genta
shall promptly notify the other in writing of any alleged or threatened
infringement of any Emisphere Patent, Genta Patent or Joint Patent that could
reasonably be expected to have a material adverse impact on any Product being
developed or commercialized by Genta of which they become aware.  Both parties
shall use their commercially reasonable efforts in cooperating with each other
to terminate such infringement *.

18




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

                              (a)          Emisphere Patents.  Emisphere shall
have the sole right to bring and control any action or proceeding with respect
to infringement of any Emisphere Patent at its own expense and by counsel of its
own choice, and, to the extent any such infringement could reasonably be
expected to have a material adverse impact on any Product being developed or
commercialized by Genta, Genta shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.  If Emisphere fails
to bring any such action or proceeding with respect to infringement of any
Emisphere Patent within (a) sixty (60) days following the notice of alleged
infringement or (b) thirty (30) days before the time limit, if any, set forth in
the appropriate laws and regulations for the filing of such actions, whichever
comes first, Genta shall have the right to bring and control any such action at
its own expense and by counsel of its own choice to the extent such infringement
could reasonably be expected to have a material adverse impact on any Product
being developed or commercialized by Genta, and Emisphere shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice.

                              (b)          Genta Patents.  Genta shall have the
sole right to bring and control any action or proceeding with respect to
infringement of any Genta Patent at its own expense and by counsel of its own
choice, and, to the extent any such infringement could reasonably be expected to
have a material adverse impact on any Product being developed or commercialized
by Genta, Emisphere shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice.

                              (c)          Joint Patents.  The parties shall
mutually agree on a case-by-case basis which party will have the first right to
bring and control any action or proceeding with respect to infringement of any
Joint Patent at its own expense and by counsel of its own choice, and in any
case the non-controlling party shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.  If the controlling
party fails to bring an action or proceeding within (a) sixty (60) days
following the notice of alleged infringement or (b) thirty (30) days before the
time limit, if any, set forth in the appropriate laws and regulations for the
filing of such actions, whichever comes first, the non-controlling party shall
have the right to bring and control any such action at its own expense and by
counsel of its own choice, and the controlling party shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice. 

                              (d)          Cooperation; Settlement.  In the
event a party brings an infringement action in accordance with this Section 9.4,
the other party shall cooperate fully at the first party’s expense, including,
if required to bring such action, the furnishing of a power of attorney or being
named as a party.  Neither party shall have the right to settle any patent
infringement litigation under this Section 9.4 that relates to any Joint Patent
hereunder, or that could materially and adversely impact the other party
hereunder, without the prior written consent of the other party, which shall not
be unreasonably withheld. 

                              (e)          Allocation of Recoveries.  Except as
otherwise agreed to by the parties as part of a cost-sharing arrangement, any
recovery realized as a result of such litigation, after reimbursement of any
litigation expenses of Emisphere and Genta, shall be retained by the party that
brought and controlled such litigation for purposes of this Agreement, except
that (i) any recovery realized by Genta as a result of such litigation, after
reimbursement of the parties’ litigation expenses, shall, to the extent
attributable to lost sales or lost profits or punitive damages with respect to
Products, be treated as Net Sales for purposes of this Agreement, and (ii) any
recovery realized by either party with respect to a Joint Patent shall, after
reimbursement of the parties’ litigation expenses, be shared equally by the
parties. 

             9.5          Infringement of Third Party Rights.  Each party shall
promptly notify the other in writing of any allegation by a Third Party that the
activity of either of the parties pursuant to this Agreement infringes or may
infringe the intellectual property rights of such Third Party.  Emisphere shall
have the sole right to control any defense of any such claim involving alleged
infringement of Third Party rights by Emisphere’s activities at its own expense
and by counsel of its own choice, and Genta shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice. 
Subject to the following sentence, Genta shall have the sole right to control
any defense of any such claim involving alleged infringement of Third Party
rights by Genta’s activities at its own expense and by counsel of its own
choice, and Emisphere shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.  If any Third Party
claim alleges that the manufacture, use, sale, offer for sale or import of the
Product infringes such Third Party’s patent rights solely covering the
composition of matter or method of using or

19




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

manufacturing any Program Carrier(s), then Emisphere shall have the first right
to control any defense of any such claim at its expense and by counsel of its
own choice, and Genta shall have the right to be represented in any such action
by counsel of its own choice; provided that if Emisphere does not defend against
any such Third Party claim, then Genta may assume such defense at its expense
and using counsel of its own choice, in which case Genta shall keep Emisphere
fully informed with regard to the defense of such Third Party claim, and Genta
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice.  Neither party shall have the right to settle any
patent infringement litigation under this Section 9.5 in a manner that
diminishes the rights or interests of the other party without the written
consent of such other party (which shall not be unreasonably withheld).

             9.6          Product Trademarks.  Genta shall have sole control
over all matters relating to the use of, and shall own, all trademarks for
Products, including, without limitation, the selection, filing and enforcement
thereof; provided that, subject to all regulatory requirements, the Product’s
package and relevant advertising shall contain information indicating that
Product has been produced using Emisphere technology, and shall include the
Emisphere name and logo, the use of which shall be subject to Emisphere’s prior
written consent to ensure conformity with its trademark quality and usage
guidelines, such consent not to be unreasonably withheld or delayed.

10.          REPRESENTATIONS, WARRANTIES AND COVENANTS

             10.1          Mutual Representations and Warranties.  Each party
represents, warrants and covenants (as applicable) to the other that:

                              (a)          Corporate Power.  It is duly
organized and validly existing under the laws of its jurisdiction of
incorporation or formation, and has full corporate or other power and authority
to enter into this Agreement and to carry out the provisions hereof.

                              (b)          Due Authorization.  It is duly
authorized to execute and deliver this Agreement and to perform its obligations
hereunder, and the person or persons executing this Agreement on its behalf has
been duly authorized to do so by all requisite corporate or partnership action.

                              (c)          Binding Agreement.  This Agreement is
legally binding upon it, enforceable in accordance with its terms.  The
execution, delivery and performance of this Agreement by it does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate any material law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over it.

                              (d)          Grant of Rights; Maintenance of
Agreements.  It has not, and will not during the Term, grant any right to any
Third Party which would conflict with the rights granted to the other party
hereunder.  It has (or will have at the time performance is due) maintained and
will maintain and keep in full force and effect all agreements (including
license agreements) and filings necessary to perform its obligations hereunder.

             10.2          Emisphere Representations and Warranties.  Emisphere
represents, warrants and covenants (as applicable) to Genta that:

                              (a)          it has the necessary expertise,
personnel, facilities and equipment to perform its responsibilities under the
Formulation-Development Plan;

                              (b)          it shall perform its responsibilities
under the Formulation-Development Program in a professional and workmanlike
manner in accordance with applicable industry standards and applicable laws;

                              (c)          the rights granted to Genta and its
Affiliates hereunder do not conflict with rights granted by Emisphere or its
Affiliates to any Third Party;

                              (d)          its performance of its
responsibilities under the Formulation-Development Program, and the manufacture,
use and sale of products containing Program Carriers under this Agreement, does
not and will not infringe or misappropriate the patent rights or other
proprietary rights of any Third Party;

20




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

                              (e)          to Emisphere’s knowledge, no Carrier
owned or Controlled by Emisphere is more suitable than Carrier A with respect to
safety and delivery for the Product to be developed under the Development
Program, based solely upon existing data known to Emisphere as of the Effective
Date.          

             10.3          Genta Representations and Warranties.  Genta
represents, warrants and covenants (as applicable) to Emisphere that:

                              (a)          it has the necessary expertise,
personnel, facilities and equipment to supply Gallium Salt API (in the form of
gallium nitrate) to Emisphere under the Formulation-Development Plan and to
perform its responsibilities under the Clinical Plan;

                              (b)          it shall supply Gallium Salt API (in
the form of gallium nitrate) to Emisphere under the Formulation-Development Plan
and perform its  clinical development activities under the Clinical Plan in a
professional and workmanlike manner in accordance with applicable industry
standards and applicable laws;

                              (c)          the rights granted to Emisphere
hereunder do not conflict with rights granted by Genta or its Affiliates to any
Third Party; and

                              (d)          the manufacture, use or sale of the
composition of products containing a Gallium Compound (in the form of gallium
nitrate or any other form provided by Genta) does not and will not infringe or
misappropriate the patent rights or other intellectual property rights of any
Third Party.

             10.4          Disclaimer.  Except as expressly set forth herein,
THE TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER
ARE PROVIDED “AS IS,” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES
OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF
DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, FREEDOM FROM
INFRINGEMENT OF THIRD PARTY RIGHTS OR ARISING FROM A COURSE OF DEALING, USAGE OR
TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO.  Without limiting the
generality of the foregoing, each party expressly does not warrant (i) the
success the Development Program or (ii) the safety or usefulness for any purpose
of the technology it provides hereunder.

             10.5          Limitation of Liability.  EXCEPT FOR LIABILITY FOR
BREACH OF ARTICLE 11, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER
PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION
WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided, however, that
this Section 10.5 shall not be construed to limit either party’s indemnification
obligations under Article 13.

11.         CONFIDENTIALITY; PUBLICATION

             11.1          Confidentiality.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the parties, the
parties agree that, during the Term of this Agreement and for * thereafter (or,
if an audit occurs under Section 7.4 after the end of the Term, for *
thereafter), the receiving party shall keep confidential and shall not publish
or otherwise disclose and shall not use for any purpose other than as expressly
provided for in this Agreement any Information furnished to it by the other
party pursuant to this Agreement which if disclosed in tangible form is marked
“Confidential” or with other similar designation to indicate its confidential or
proprietary nature or if disclosed orally is indicated orally to be confidential
or proprietary by the party disclosing such Information at the time of such
disclosure and is confirmed in writing as confidential or proprietary by the
disclosing party within a reasonable time after such disclosure (collectively,
“Confidential Information”).  Each party may use such Confidential Information
of the other party only in connection with the exercise of its license rights or
to the extent required to perform its obligations to accomplish the purposes of
this Agreement.  Each party will use at least the same standard of care as it
uses to protect proprietary or confidential information of its own (but in no
event less than reasonable care) to ensure that its employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the Confidential Information of the other party.  Each party will
promptly notify the other upon discovery of any unauthorized use or disclosure
of the Confidential Information of the other party.  The terms of this Article
11 shall not be construed to limit either party’s right to independently develop
or acquire products, processes or concepts without use of or reference to the
other party’s Confidential Information, even if similar.

21




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             11.2          Exceptions.  The restrictions set forth in Section
11.1 shall not apply to any information which the receiving party can prove by
competent written evidence:

                              (a)          is now, or hereafter becomes, through
no act or failure to act on the part of the receiving party or its Affiliates,
generally known or available to the public;

                              (b)          is known by the receiving party or
its Affiliates at the time of receiving such information, as evidenced by its or
its Affiliates’ records;

                              (c)          is hereafter furnished to the
receiving party or its Affiliates, as a matter of right and without restriction
on disclosure, by a Third Party who is under no obligation of non-disclosure to
the disclosing party or its Affiliates; or

                              (d)          is the subject of a written
permission to disclose provided by the disclosing party.

             11.3          Authorized Disclosure.  Each party may disclose
Confidential Information belonging to the other party to the extent such
disclosure is reasonably necessary in the following instances:

                              (a)          exercising the rights granted to such
party under this Agreement (including without limitation entering into and
performing business or scientific relationships with respect to Products as
permitted under this Agreement);

                              (b)          filing or prosecuting Patents as
permitted by this Agreement;

                              (c)          regulatory filings for Products such
party has a license or right to develop or manufacture hereunder;

                              (d)          prosecuting or defending litigation
as permitted by this Agreement;

                              (e)          complying with applicable court
orders or governmental regulations;

                              (f)          conducting clinical trials with
respect to Products under this Agreement; and

                              (g)          disclosure to Affiliates,
sublicensees, employees, consultants, agents or other Third Parties in
connection the performance of obligations or exercise of rights under this
Agreement, or with due diligence or similar investigations by such Third
Parties, and disclosure to actual or potential Third Party investors under
confidentiality obligations, provided, in each case, that any such Affiliate,
sublicensee, employee, consultant, agent or Third Party agrees to be bound by
similar terms of confidentiality and non-use at least equivalent in scope to
those set forth in this Article 11.

             11.4          Mandatory Disclosure.  Notwithstanding the foregoing,
in the event a party is required to make a disclosure of the other party’s
Confidential Information pursuant to Section 11.3(d) or 11.3(e), it will, except
where impracticable or illegal, give reasonable advance notice to the other
party of such disclosure and use efforts to secure confidential treatment of
such information at least as diligent as such party would use to protect its own
confidential information, but in no event less than reasonable efforts.  In any
event, the parties agree to take all reasonable action to avoid disclosure of
Confidential Information of the other party hereunder except as expressly
permitted.  The parties will consult with each other on the provisions of this
Agreement to be redacted in any filings made by the parties with the Securities
and Exchange Commission or as otherwise required by law. 

             11.5          Publications.  Each party shall have the right to
review and comment on any material proposed for disclosure or publication by the
other party or the other party’s Affiliates, consultants and agents, such as by
oral presentation, manuscript or abstract, which utilizes data generated from
the Formulation-Development Program, or

22




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

relates to Products (where Emisphere or its Affiliate, consultant or agent is
the publishing party) or the Program Carrier (where Genta or its Affiliate,
consultant or agent is the publishing party).  Neither party shall have the
right to include Confidential Information of the other party in any public
disclosure or publication without the other party’s prior written consent. 
Before any such material is submitted for publication or disclosure is made, the
party proposing publication shall deliver, or shall ensure that the other
party’s Affiliate, Sublicensee, consultant or agent (as applicable) delivers, a
complete copy to the other party at least thirty (30) days prior to submitting
the material to a publisher or initiating any other disclosure.  Such other
party shall review any such material and give its comments to the party
proposing publication within twenty (20) days of the delivery of such material
to such other party.  With respect to oral presentation materials and abstracts,
such other party shall make reasonable efforts to expedite review of such
materials and abstracts, and shall return such items as soon as practicable to
the party proposing publication with appropriate comments, if any, but in no
event later than fifteen (15) days from the date of delivery to the
non-publishing party.  The publishing party shall comply with, or shall ensure
that its Affiliate, Sublicensee, consultant or agent (as applicable) complies
with, the other party’s request to delete references to the other party’s
Confidential Information in any such material and agrees to delay any submission
for publication or other public disclosure for a period of up to an additional
ninety (90) days for the purpose of preparing and filing appropriate patent
applications as requested by such other party.  Any publication of data from the
Formulation-Development Program or with respect to Products (where Emisphere or
its Affiliate, consultant or agent is the publishing party) shall make
appropriate reference to the contribution of the non-publishing party. 

             11.6          Publicity. 

                              (a)          The parties may issue a press release
(either jointly or individually) announcing the execution of this Agreement in
the form mutually agreed upon by the parties.  The parties agree to consult with
each other reasonably and in good faith with respect to the text and timing of
subsequent press releases relating to Products prior to the issuance thereof,
and agree that the consent of the other party is required, provided that a party
may not unreasonably withhold consent to such releases.  Notwithstanding the
above, the parties agree that either party may, in the absence of the other
party’s consent, issue such press releases as it determines, based on advice of
counsel, are reasonably necessary to comply with laws or regulations or rules of
a securities exchange.  In addition, following the initial press release
announcing this Agreement, each party shall be free to disclose and publicize,
without the other party’s prior written consent, the existence of this
Agreement, the identity of the other party and those terms of the Agreement
which have been previously publicly disclosed in accordance herewith.

                              (b)          Without limiting the generality of
the foregoing, the parties may issue appropriate press releases (either jointly
or individually) regarding the achievement of each development or
commercialization event specified in Section 6.2(a). 

12.        TERM AND TERMINATION

             12.1          Term.  The term of the Development Program (the
“Development Term”) shall commence on the Effective Date and, unless this
Agreement is earlier terminated pursuant to this Article 12, continue until the
end of the Clinical Term, unless the parties otherwise agree to perform further
research and development activities hereunder, in which case the Development
Term shall continue until the completion of such activities.  The term of this
Agreement (the “Term”) shall commence on the Effective Date and, unless this
Agreement is earlier terminated pursuant to this Article 12, continue until the
later of (a) termination of the Development Term in accordance with the
preceding sentence, and (b) the expiration of all royalty and payment
obligations hereunder with respect to Products.

             12.2          Termination for Convenience. From the Effective Date
and continuing until the end of the Formulation-Development Term, Genta shall
have the right to terminate this Agreement, for any reason or for no reason,
upon * days’ prior written notice to Emisphere.  After the
Formulation-Development Term, Genta shall have the right to terminate this
Agreement as a whole, or on a Product-by-Product and/or country-by-country
basis, for any reason or for no reason at any time, upon * days’ prior written
notice to Emisphere.  If Genta terminates this Agreement with respect to a
particular Product or country, then the license granted to Genta under Section
5.1, if then in effect, shall automatically terminate with respect to such
Product or country (as applicable) and revert to Emisphere, and Genta shall
cease to have any right or license under the Emisphere Technology to develop,
manufacture or commercialize (and, except as provided in Section 12.4(f), shall
cease to have any payment obligations under Articles 6 and 7 with respect to)
such Product or Products in such country or countries, but this Agreement shall
otherwise remain in full force and effect in accordance with its terms.

23




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             12.3          Termination for Cause.  Each party shall have the
right to terminate this Agreement upon * days’ prior written notice to the other
upon or after the breach of any material provision of this Agreement by the
other party if the breaching party has not cured such breach within the * day
period following written notice of termination by the non-breaching party. 
However, if the party alleged to be in breach of this Agreement disputes such
breach within such * day period, the non-breaching party shall not have the
right to terminate this Agreement unless it has been determined under Article 14
that this Agreement was materially breached, and the breaching party fails to
cure the breach within * days after such determination.

             12.4          Effect of Termination; Surviving Obligations. 

                              (a)          Upon termination of this Agreement by
Genta pursuant to Section 12.3: 

                                             (i)          Genta shall have the
right (but not the obligation) to assume the performance of all activities under
the Development Program;

                                             (ii)          the license granted
by Genta under Section 5.1(b), if then in effect, shall automatically terminate
and revert to Genta; 

                                             (iii)          the license granted
by Emisphere to Genta under Section 5.1(a) (if in effect immediately prior to
such termination) shall, at Genta’s option, remain in effect in accordance with
its terms, subject to compliance by Genta with all applicable provisions of this
Agreement (including, without limitation, the payment obligations set forth in
Articles 6 and 7); and

                                             (iv)          At Genta’s option,
either (x) Emisphere’s supply obligations with respect to Program Carrier under
Sections 8.1 and 8.2 shall remain in effect, or (y) Emisphere shall deliver to
Genta’s Third-Party contract manufacturer all Information that is necessary or
useful for Genta to have the Program Carrier made for it (including without
limitation a true and complete copy of the current DMF and all other regulatory
filings for the Program Carrier, and the right to use and cross file and
reference such DMF and other regulatory filings), provided that in the case of
(y), Emisphere’s delivery obligation shall be subject to its approval of Genta’s
Third-Party contract manufacturer (the “Genta Manufacturer”), not to be
unreasonably withheld or delayed.  Subject to the terms and conditions of this
Agreement and any agreement between Emisphere and its Third Party contract
manufacturer of Program Carrier or Product, Emisphere hereby grants to Genta and
its Affiliates a worldwide, perpetual, irrevocable license to have the Genta
Manufacturer make Program Carriers solely for Genta, its Affiliates and its
Sublicensees to manufacture, use, sale, offer for sale or import Products and
for no other purpose, provided that Genta covenants to exercise the foregoing
license only if and when this Agreement is terminated by Genta under Section
12.3 and only if Genta does not elect to have Emisphere continue supplying
Program Carrier in accordance with clause (x) of this Section 12.4(a)(iv) (other
than for a reasonable transition period). 

                              (b)          Upon termination of this Agreement by
Genta pursuant to Section 12.2, or termination of this Agreement by Emisphere
pursuant to Section 12.3:

                                             (i)          the licenses granted
under Sections 5.1(a) and (b), if then in effect, shall automatically terminate
and revert to the granting party; provided that in the case of partial
termination of this Agreement by Genta under Section 12.2, such licenses shall
survive with respect to those Products and countries for which this Agreement
has not been terminated;

                                             (ii)          solely in the case
of, and for a period of thirty (30) days after the effective date of, any
termination of the Agreement by Emisphere under Section 12.3, Emisphere shall
have an exclusive option, exercisable by written notice to Genta prior to the
expiration of such thirty (30) day period, to negotiate with Genta for an
agreement granting Emisphere the right to use Genta Technology in connection
with Emisphere Technology.  As soon as practicable after Emisphere’s exercise of
such option, the parties shall commence negotiations toward such an agreement
and shall negotiate in good faith for up to one hundred twenty (120) days
regarding the commercially reasonable terms upon which Genta would grant such
right, provided if the parties, despite their good faith efforts, do not agree
on the terms of such an agreement by the end of such one hundred twenty (120)
day period, Genta shall have no further obligation to negotiate with Emisphere
for such agreement; and

24




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

                                             (iii)          in the case of
partial termination by Genta under Section 12.2, Emisphere’s supply obligations
with respect to Program Carriers under Sections 8.1 and 8.2 shall remain in
effect with respect to those countries and Products for which this Agreement has
not been terminated.

                              (c)          If this Agreement is terminated for
any reason during the Formulation-Development Term, Emisphere shall use
commercially reasonable efforts to mitigate costs related to its performance of
the Formulation-Development Program, and Genta shall only be required to
reimburse such actual costs as Emisphere reasonably incurs in connection its
performance of the Formulation-Development Program prior to the effective date
of the Agreement’s termination, to the extent Emisphere is unable to avoid or
offset such costs; provided that in any case Genta’s reimbursement obligation
shall be limited as set forth in Section 6.1.

                              (d)          Genta shall (A) if its rights
terminate under the entire Agreement, transfer to Emisphere as soon as
reasonably practicable all Information relating specifically to the Program
Carrier (if any), (B) transfer and assign to Emisphere all regulatory filings
(if any) that relate solely to the Program Carrier (including all foreign
equivalents thereof) in all countries in which its rights terminate, and (C)
take such other actions and execute such other instruments, assignments and
documents as may be necessary to effect the transfer of rights provided in this
Section 12.4 to Emisphere. 

                              (e)          At Genta’s discretion, and subject to
receiving appropriate compensation (as agreed upon by the parties), Genta may
transfer to Emisphere (A) information relating to Products, (B) regulatory
filings relating to Products in all countries in which Genta’s rights terminate
(other than those transferred under Section 12.4(d)), and (C) Regulatory
Approvals relating to Products in all countries in which Genta’s rights
terminate.

                              (f)          Expiration or termination of this
Agreement shall not relieve the parties of any obligation accruing prior to such
expiration or termination.  Following expiration or any termination of this
Agreement following Regulatory Approval of Products (other than any termination
by Emisphere under Section 12.3), Genta and its Affiliates shall have the right
to sell or otherwise dispose of the stock of any Product then on hand during the
six (6) months thereafter, all subject to performance of payment obligations
under Articles 6 and 7.

                              (g)          Expiration or termination of this
Agreement shall not prejudice or terminate the rights and obligations of the
Parties under this Agreement that, by their nature or as otherwise provided
herein, are intended to survive this Agreement.          

                              (h)          Within thirty (30) days following the
expiration or termination of this Agreement, except to the extent and for so
long as a party retains license rights under Sections 12.4(a) or (b), each party
shall destroy or deliver to the other party any and all tangible embodiments of
Confidential Information of the other party in its possession.  Notwithstanding
the above, each party may retain one archival copy of the other party’s
Confidential Information solely for the purpose of ascertaining its compliance
with the confidentiality obligations of this Agreement.

             12.5          Damages; Relief.  The use by either party hereto of a
termination right provided for under this Agreement shall not in itself give
rise to any obligation for the payment of damages or any other form of
compensation or relief to the other party with respect thereto.  Subject to the
foregoing, termination of this Agreement shall not in itself preclude either
party from claiming any other damages, compensation or relief that it may be
entitled to, whether at law or in equity.

             12.6          Rights in Bankruptcy.  All rights and licenses
granted under or pursuant to this Agreement by Genta or Emisphere are, and will
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses of right to “intellectual property” as defined under Section 101
of the U.S. Bankruptcy Code.  The parties agree that they, as licensees of such
rights under this Agreement, will retain and may fully exercise all of their
rights and elections under the U.S. Bankruptcy Code.  The parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
either party under the U.S. Bankruptcy Code, the party hereto that is not a
party to

25




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

such proceeding will be entitled to a complete duplicate of (or complete access
to, as appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in their possession, will be
promptly delivered to them (i) upon any such commencement of a bankruptcy
proceeding upon their written request therefor, unless the party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under (i) above, following the rejection of
this Agreement by or on behalf of the party subject to such proceeding upon
written request therefor by the non-subject party.

13.        INDEMNIFICATION

             13.1          Indemnification.

                              (a)          Genta hereby agrees to save, defend,
indemnify and hold harmless Emisphere, its Affiliates and their respective
officers, directors, employees, contractors, consultants and agents (each, an
“Emisphere Indemnitee”) from and against any and all losses, damages,
liabilities, expenses and costs, including reasonable legal expense and
attorneys’ fees (“Losses”), to which any Emisphere Indemnitee may become subject
as a result of any claim, demand, action or other proceeding by any Third Party
to the extent such Losses arise directly or indirectly out of (i) the practice
by Genta or any of its Affiliates or Sublicensees of any license granted
hereunder, (ii) the handling, storage or other disposition of any Product by
Genta or any of its Affiliates or Sublicensees, or (ii) the gross negligence or
willful misconduct of any Genta Indemnitee or the breach by Genta of any
warranty, representation, covenant or agreement made by Genta in this Agreement,
except, in each case, to the extent such Losses result from the gross negligence
or willful misconduct of any Emisphere Indemnitee or the breach by Emisphere of
any warranty, representation, covenant or agreement made by Emisphere in this
Agreement. 

                              (b)          Emisphere hereby agrees to save,
defend, indemnify and hold harmless Genta, its Affiliates and their respective
officers, directors, employees, contractors, consultants and agents (each, a
“Genta Indemnitee”) from and against any and all Losses to which any Genta
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party, to the extent such Losses arise directly or
indirectly out of (i) the practice by Emisphere or any of its Affiliates or
sublicensees of any license granted hereunder, (ii) the development, handling or
storage of any Product or Program Carrier by Emisphere or any of its Affiliates
or sublicensees, or (iii) the gross negligence or willful misconduct of any
Emisphere Indemnitee or the breach by Emisphere of any warranty, representation,
covenant or agreement made by Emisphere in this Agreement, except, in each case,
to the extent such Losses result from the gross negligence or willful misconduct
of any Genta Indemnitee or the breach by Genta of any warranty, representation,
covenant or agreement made by Genta in this Agreement. 

             13.2          Control of Defense.  In the event a party seeks
indemnification under Section 13.1, it shall inform the other party (the
“Indemnifying Party”) of a claim as soon as reasonably practicable after it
receives notice of the claim, shall permit the Indemnifying Party to assume
direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration), and shall cooperate as requested
(at the expense of the Indemnifying Party) in the defense of the claim.

14.        DISPUTE RESOLUTION

             14.1          Disputes.  The parties recognize that disputes as to
certain matters may from time to time arise which relate to either party’s
rights and obligations hereunder.  It is the objective of the parties to
establish procedures to facilitate the resolution of such disputes in an
expedient manner by mutual cooperation and without resort to litigation.  To
accomplish this objective, the parties agree to follow the procedures set forth
in Article 14, if and when such a dispute arises between the parties.

             14.2          Chief Executive Offers.  If any claim, dispute, or
controversy of any nature arising out of or relating to this Agreement,
including, without limitation, any action or claim based on tort, contract or
statute, or concerning the interpretation, effect, termination, validity,
performance and/or breach of this Agreement (each, a “Claim”), arises between
the parties and the parties cannot resolve the dispute within thirty (30) days
of a written request by either party to the other party, the parties agree to
refer the Claim to the Chief Executive Officers of Genta and Emisphere for
resolution.  If, after an additional thirty (30) days, such officers have not
succeeded in negotiating a resolution of the dispute, then either party may at
any time thereafter submit the matter to binding arbitration under
Section 14.3. 

26




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             14.3          Arbitration.  Any Claim that the parties cannot
resolve under Section 14.2 shall be settled by binding arbitration in the manner
described in this Section 14.3.  The arbitration shall be conducted pursuant to
the Commercial Rules and Supplementary Procedures for Large, Complex Disputes of
the American Arbitration Association then in effect.  Notwithstanding those
rules, the following provisions shall apply to the arbitration hereunder:

                              (a)          Arbitrators.  The arbitration shall
be conducted by a single arbitrator; provided that at the request of either
party, the arbitration shall be conducted by a panel of three (3) arbitrators,
with one (1) arbitrator chosen by each of Genta and Emisphere and the third
appointed by the other two (2) arbitrators.  If the parties are unable to agree
upon a single arbitrator, or the third arbitrator in case of a panel of three
(3), such single or third arbitrator (as the case may be) shall be appointed in
accordance with the rules of the American Arbitration Association.  In any
event, the arbitrator or arbitrators selected in accordance with this
Section 14.3(a) are referred to herein as the “Panel.”  With respect to disputes
arising under Section 12.3, the arbitrators shall be independent experts in
worldwide business development in the biopharmaceutical industry.

                              (b)          Proceedings.  Except as otherwise
provided herein, the parties and the arbitrators shall complete the arbitration
within one (1) year after the appointment of the Panel under Section 14.3(a),
unless a party can demonstrate to the Panel’s reasonable satisfaction that the
complexity of the issues or other reasons warrant the extension of one or more
of the time tables, in which case the Panel may extend such time table as
reasonably required.          The Panel shall, in rendering its decision, apply
the substantive law of the State of New York, without regard to its conflict of
laws provisions, except that the interpretation of and enforcement of this
Article 14 shall be governed by the U.S. Federal Arbitration Act.  The
proceeding shall be conducted in English and shall take place in New York, New
York.  The fees of the Panel shall be paid by the losing party which party shall
be designated by the Panel.  If the Panel is unable to designate a losing party,
it shall so state and the fees shall be split equally between the parties.  Each
party shall bear the costs of its own attorneys’ and experts’ fees; provided
that the Panel may in its discretion award the prevailing party all or part of
the costs and expenses incurred by the prevailing party in connection with the
arbitration proceeding.  Neither party shall initiate an arbitration hereunder
unless it has attempted to resolve the matter in accordance with Section 14.2
above.  Notwithstanding anything to the contrary in this Section 14.3, any
disputes relating to the inventorship, scope, validity or enforceability of
patent rights shall be submitted for resolution by a court of competent
jurisdiction.  Additionally, notwithstanding the foregoing, either party may
pursue an action in a court of competent jurisdiction to obtain injunctive or
other equitable remedy.

15.        GENERAL PROVISIONS

             15.1          Governing Law.  This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, excluding its conflicts of laws principles.  The parties hereby expressly
consent to the exclusive personal jurisdiction and venue of the state and
federal courts located within the Southern District of New York for any lawsuit
filed by either party against the other arising from or related to this
Agreement.

             15.2          Entire Agreement; Modification.  This Agreement
(including the Exhibit hereto), together with that certain letter agreement
between the parties dated as of the Effective Date (the “Letter Agreement”), is
both a final expression of the parties’ agreement and a complete and exclusive
statement with respect to all of its terms.  This Agreement, together with the
Letter Agreement, supersedes all prior and contemporaneous agreements and
communications (including as of the Effective Date, the Existing MTA), whether
oral, written or otherwise, concerning any and all matters contained herein.  No
trade customs, courses of dealing or courses of performance by the parties shall
be relevant to modify, supplement or explain any term(s) used in this
Agreement.  This Agreement may not be modified or supplemented by any purchase
order, change order, acknowledgment, order acceptance, standard terms of sale,
invoice or the like.  This Agreement may only be modified or supplemented in a
writing expressly stated for such purpose and signed by the parties to this
Agreement. 

             15.3          Relationship Between the Parties.  The parties’
relationship, as established by this Agreement, is solely that of independent
contractors.  This Agreement does not create any partnership, joint venture or
similar business relationship between the parties.  Neither party is a legal
representative of the other party; neither party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other party for any purpose whatsoever.

27




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

             15.4          Non-Waiver.  The failure of a party to insist upon
strict performance of any provision of this Agreement or to exercise any right
arising out of this Agreement shall neither impair that provision or right nor
constitute a waiver of that provision or right, in whole or in part, in that
instance or in any other instance.  Any waiver by a party of a particular
provision or right shall be in writing, shall be as to a particular matter and,
if applicable, for a particular period of time and shall be signed by such
party.

             15.5          Assignment.  Except as expressly provided hereunder,
neither this Agreement nor any rights or obligations hereunder may be assigned
or otherwise transferred by either party without the prior written consent of
the other party (which consent shall not be unreasonably withheld); provided,
however, that either party may assign this Agreement and its rights and
obligations hereunder without the other party’s consent:

                              (a)          in connection with the transfer or
sale of all or substantially all of the business of such party to which this
Agreement relates to a Third Party, whether by merger, sale of stock, sale of
assets or otherwise, provided that in the event of a transaction (whether this
Agreement is actually assigned or is assumed by the acquiring party by operation
of law), intellectual property rights of the acquiring party to such transaction
(if other than one of the parties to this Agreement) shall not be included in
the technology licensed hereunder; or

                              (b)          to an Affiliate, provided that the
assigning party shall remain liable and responsible to the non-assigning party
hereto for the performance and observance of all such duties and obligations by
such Affiliate. 

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties.  Any assignment not in accordance with this Agreement shall be void.

             15.6          No Third Party Beneficiaries.  This Agreement is
neither expressly nor impliedly made for the benefit of any party other than
those executing it.

             15.7          Severability.  If, for any reason, any part of this
Agreement is adjudicated invalid, unenforceable or illegal by a court of
competent jurisdiction, such adjudication shall not affect or impair, in whole
or in part, the validity, enforceability or legality of any remaining portions
of this Agreement.  All remaining portions shall remain in full force and effect
as if the original Agreement had been executed without the invalidated,
unenforceable or illegal part. 

             15.8          Notices.  Any notice to be given under this Agreement
must be in writing and delivered either in person, by any method of mail
(postage prepaid) requiring return receipt, or by overnight courier or facsimile
confirmed thereafter by any of the foregoing, to the party to be notified at its
address(es) given below, or at any address such party has previously designated
by prior written notice to the other.  Notice shall be deemed sufficiently given
for all purposes upon the earlier of:  (a) the date of actual receipt; (b) if
mailed, five business days after the date of postmark; or (c) if delivered by
overnight courier, the next business day the overnight courier regularly makes
deliveries.

             If to Genta, notices must be addressed to:

                                                            Genta Incorporated
                                                            2 Connell Drive
                                                            Berkeley Heights, NJ
07922
                                                            Attention:  Chief
Executive Officer

with a copy to:

                                                            Genta Incorporated
                                                            2 Connell Drive
                                                            Berkeley Heights, NJ
07922
                                                            Attention:  *

28




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

If to Emisphere, notices must be addressed to:

                                                            Emisphere
Technologies, Inc.
                                                            765 Old Saw Mill
River Road
                                                            Tarrytown, NY  10591
                                                            Attention: Senior
Vice President, Business Development
                                                            Telephone: (914)
347-2220
                                                            Facsimile: (914)
347-2498

             15.9          Force Majeure.  Each party shall be excused from
liability for the failure or delay in performance of any obligation under this
Agreement by reason of any event beyond such party’s reasonable control
including but not limited to Acts of God, fire, flood, explosion, earthquake, or
other natural forces, war, civil unrest, accident, destruction or other
casualty, any lack or failure of transportation facilities, any lack or failure
of supply of raw materials, any strike or labor disturbance, or any other event
similar to those enumerated above.  Such excuse from liability shall be
effective only to the extent and duration of the event(s) causing the failure or
delay in performance and provided that the party has not caused such event(s) to
occur.  Notice of a party’s failure or delay in performance due to force majeure
must be given to the other party within ten (10) calendar days after its
occurrence.  All delivery dates under this Agreement that have been affected by
force majeure shall be tolled for the duration of such force majeure.  In no
event shall any party be required to prevent or settle any labor disturbance or
dispute. 

             15.10          Interpretation.

                              (a)          Captions & Headings.  The captions
and headings of clauses contained in this Agreement preceding the text of the
articles, sections, subsections and paragraphs hereof are inserted solely for
convenience and ease of reference only and shall not constitute any part of this
Agreement, or have any effect on its interpretation or construction.

                              (b)          Singular & Plural.  All references in
this Agreement to the singular shall include the plural where applicable, and
all references to gender shall include both genders and the neuter.

                              (c)          Articles, Sections & Subsections. 
Unless otherwise specified, references in this Agreement to any article shall
include all sections, subsections, and paragraphs in such article; references in
this Agreement to any section shall include all subsections and paragraphs in
such sections; and references in this Agreement to any subsection shall include
all paragraphs in such subsection.

                              (d)          Days.  All references to days in this
Agreement shall mean calendar days, unless otherwise specified.

                              (e)          Ambiguities.  Ambiguities and
uncertainties in this Agreement, if any, shall not be interpreted against either
party, irrespective of which party may be deemed to have caused the ambiguity or
uncertainty to exist.

                              (f)          English Language.  This Agreement has
been prepared in the English language and the English language shall control its
interpretation.  In addition, all notices required or permitted to be given
hereunder, and all written, electronic, oral or other communications between the
parties regarding this Agreement shall be in the English language.

             15.11          Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument.

29




--------------------------------------------------------------------------------

*

denotes material omitted pursuant to a Confidential Treatment Request and filed
separately with the Securities and Exchange Commission.

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the Effective Date.

GENTA INCORPORATED

 

EMISPHERE TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Moran

 

By:

/s/ Lewis H. Bender

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Richard J. Moran

 

Name:

Lewis H. Bender

Title:

Sr. Vice President,
Chief Financial Officer,
Corporate Secretary

 

Title:

Sr. Vice President,
Business Development

30




Exhibit A

*

31